20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 1 of
                                        34



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

     IN RE:                                                           §
                                                                      §          CASE NO. 20-51302-CAG
     AMBERSON NATURAL RESOURCES LLC,                                  §
                                                                      §          Chapter 11
             DEBTOR.                                                  §

                               DEBTOR’S CONFIRMATION BRIEF AND
                             RESPONSE TO CONFIRMATION OBJECTIONS
                                       Relates to ECF No. 88

            Amberson Natural Resources, LLC (the “Debtor”) debtor and debtor-in-possession in the

 above-captioned chapter 11 bankruptcy case (the “Case”) submits this brief in support of and

 response (this “Response”) to objections to confirmation of the Debtor’s proposed chapter 11 plan

 (ECF No. 58, the “Plan”). 1

                                I.         Introduction and Solicitation results

            1.       The Debtor is pleased to report the results of solicitation reflect near unanimous

 acceptance of the Plan, as detailed more fully in the Declaration of Scott D. Lawrence Regarding

 Solicitation of Votes and Tabulation of Ballots Cast on Debtor’s Chapter 11 Plan, filed

 contemporaneously herewith (ECF No. 97, the “Lawrence Declaration”). In particular, the Debtor

 received unanimous votes to accept the Plan from Class 6 General Unsecured Claims, which

 consists entirely of third-party claimants and creditors whose only interest in this Case is to

 maximize the value of distributions the Debtor proposes to make under the Plan.

            2.       These votes to accept represent recognition of the Debtor’s and the Lender’s efforts

 in this Case to ensure that the creditors of the Debtor’s estate receive the best possible recovery

 under the circumstances. The Plan utilizes an exit financing facility provided by the Lender to



 1
     Capitalized terms not otherwise defined herein are used as defined in the Plan.

  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                              PAGE 1 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 2 of
                                        34



 ensure creditors receive a risk-free, meaningful distribution on claims quickly, and then preserves

 the benefit of the Debtor’s Causes of Action and other valuable assets for distribution to creditors

 later. The Debtor seeks confirmation of the Plan, because it is the best option available for the

 creditors in this Case, and because all but one of the creditors voted to accept the Plan.

                                    II.       McAllen Objection

         3.        The Debtor received an objection from James A. McAllen and certain of his

 affiliates (ECF No. 88, the “McAllen Objection”). The Debtor seeks for the Court to overrule the

 McAllen Objection in full and confirm the Plan.

 A.      Separate Classification of McAllen Claims Objection

         4.        The McAllen Objection argues that the Plan improperly classifies the claims of the

 McAllen Parties separately from Class 6. However, the classification is proper, because the

 McAllen Parties have non-creditor interests at stake in the Plan that justify the separate

 classification. “The Fifth Circuit and other courts have recognized that where the separately

 classified creditor has some non-creditor interest that ‘taints’ its vote, separate classification is not

 improper gerrymandering.” In re Save Our Springs (S.O.S.) Alliance, Inc., 388 B.R. 202, 236-37

 (Bankr. W.D. Tex. 2008) (Gargotta, J.). “A creditor’s ongoing involvement in litigation with the

 debtor has been held to be such a non-creditor interest, justifying separate classification of the

 creditor’s claim.” Id. “An ongoing business is not a prerequisite to a finding of a non-creditor

 interest sufficient to justify separate classification.” In re Heritage Organization, LLC, 375 B.R.

 230, 304 (Bankr. N.D. Tex. 2007). Where a party opposing confirmation has litigation exposure

 as a target in an adversary proceeding and is motivated to block confirmation to prevent an estate

 from continued litigation, that party has a non-creditor interest that justifies separate classification.

 See id. at 305.



  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                           PAGE 2 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 3 of
                                        34



         5.     As the Court is already familiar, the McAllen Parties are controlled by James A.

 McAllen, who is the Debtor’s Manager’s former father-in-law. The Debtor and McAllen have been

 embroiled in the CG Dispute since being ordered to arbitrate the CG Dispute alongside a multitude

 of disputes that are not related to the McAllen Parties’ claims against the Debtor’s estate. The

 Debtor seeks to reverse the determination that the CG Dispute was arbitrable, and thereafter to

 recover the value of the CG Property for the benefit of the creditors of the Debtor’s estate.

 Importantly, liquidation of the CG Property would also benefit holders of in excess of $1 million

 of general unsecured claims with no other interest in this Case except to receive the greatest

 possible distribution. The McAllen Parties and the CG Interests they hold, conversely, are the

 likeliest source of that recovery and view opposition to confirmation as just another defensive

 move to prevent the Debtor from recovering and liquidating the CG Interests.

         6.     The link between the McAllen Parties’ non-creditor interests and their vote to reject

 the Plan is evident. The McAllen Parties view the CG Property as theirs and view the prospect of

 losing ownership and control of the CG Property as unacceptable, leaving aside the economic

 value of the CG Property. The McAllen Parties seek to end the Debtor’s continued efforts to

 recover and liquidate the CG Interests, despite the benefits of pursuing this litigation for the rest

 of the Debtor’s creditors, with the support of the Lender’s financing as proposed in the Plan.

         7.     If the Plan is not confirmed, there is no alternative available to the Debtor’s estate

 except conversion to Chapter 7. Such a conversion is not in the creditors’ best interests, because

 they will no longer have access to the Lender Exit Loan for immediate, risk-free distributions to

 creditors or to continuing financial support from the Lender to continue to pursue liquidation of

 the CG Interests. There are no other significant assets available to satisfy any creditors’ claims.




  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                        PAGE 3 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 4 of
                                        34



         8.     Other creditors in the Case have voted unanimously in favor of the Plan. No other

 creditor asserted an objection to the Plan except the McAllen Parties. There is no legitimate reason

 why a creditor would oppose confirmation of a liquidation plan for the Debtor. See Heritage, 375

 B.R. at 305 (noting that “a simple plan of liquidation” for the debtor in that case provided no

 legitimate reason why creditors would oppose the plan). The Plan is an improvement over a simple

 plan of liquidation, because it provides for the Exit Loan financing to ensure a distribution to

 creditors and continuing financial support for the litigation of the CG Dispute.

         9.     In sum, the separate classification of the McAllen Parties is justified because their

 unique non-creditor interests in this Case taint their votes to reject the Plan.

 B.      Separate Classification Objection Moot

         10.    In addition to the above arguments concerning classification, the Debtor has a

 pending objection to the McAllen Parties’ claims in this Case (ECF No. 87, the “Claim

 Objection”). As stated more fully in the Claim Objection, filed nearly three weeks in advance of

 confirmation, the Debtor has assigned its CG Interests to McAllen in compliance with this Court’s

 judgment and order to do so in connection with the CG Dispute. The only remaining relief to which

 the McAllen Parties may be entitled is a $350,000.00 attorneys fees award stemming from that

 judgment, and they won’t even be entitled to that relief if the Debtor prevails on the CG Dispute.

 If the McAllen Parties’ claims are estimated at $350,000.00 or less and classified with those of the

 other general unsecured claims in this Case in Class 6, Class 6 will still have voted in favor of the

 Plan, notwithstanding the McAllen Parties’ vote to reject the Plan. This moots the classification

 objection. See, e.g., In re Heritage Organization, L.L.C., 375 B.R. at 302-03.

 C.      Exit Loan Classification Objection

         11.    The McAllen Objection argues that the Lender Exit Loan Claims should not be

 classified under the Plan; however, the Debtor will accrue the Lender Exit Loan Claims prior to

  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                       PAGE 4 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 5 of
                                        34



 the Effective Date as a necessary component of making the initial distributions contemplated under

 the Plan. Furthermore, the Lender Exit Loan Claims are subordinated to the McAllen Claims and

 General Unsecured Claims as to the Lender Contribution, all according to the Plan. The Lender

 Exit Loan Claims receive priority repayment from Distributable Cash, which excludes the Lender

 Contribution. The Plan accomplishes these goals for the benefit of holders of Claims in these

 classes and therefore the classification of the Lender Exit Loan Claims is proper. Finally, the

 Lender Exit Loan Claims are classified in Class 3, and the Debtor can confirm the Plan regardless

 of the Lender’s votes in this class.

 D.      Post-Confirmation Management Objection

         12.    Upon confirmation, the Debtor will become the Reorganized Debtor and retain the

 same corporate governance as it has had since its formation, with the same methods and procedures

 as it has always had for the appointment of managers. Jon Christian Amberson will be appointed

 Manager of the Debtor post-confirmation, as described in the Debtor’s proposed form of

 confirmation order (the “Confirmation Order”), attached hereto as Exhibit A, in paragraphs Q and

 8.

 E.      Additional Liquidation Objection

         13.    Similarly, the McAllen Objection argues that the Reorganized Debtor will not have

 any income to repay the Lender Exit Loan Claims and that further liquidation will be necessary,

 but the Plan already contemplates all liquidation and reorganization necessary to make

 distributions to creditors. The Plan proposes to pursue the Debtor’s claims and causes of action for

 the benefit of the Debtor’s estate and all creditors, including utilizing additional financing as

 necessary according to section 6.3 of the Plan to fund the pursuit of such claims and causes of

 action. Included among the Causes of Action is the CG Dispute, currently on appeal before the

 United States District Court for the Western District of Texas as Cause Number 5:20-cv-01193-

  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                      PAGE 5 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 6 of
                                        34



 FB. The Lender Exit Loan Claims provide the Debtor with cash now to make a distribution to

 creditors while those creditors await further distributions of any Distributable Cash. The Plan

 proposes to repay the Lender Exit Loan Claims with Distributable Cash to the extent the Debtor is

 successful in monetizing its interest in its Causes of Action. The Plan already contemplates such

 liquidation; thus the Plan satisfies the requirements of 11 U.S.C. § 1129(a)(11).

 F.      Absolute Priority Rule Objection

         14.    The Debtor’s provision for distributions to equity does not violate the absolute

 priority rule but rather provides for the Reorganized Debtor to make valuable distributions to its

 members in the event all of its creditors are paid in full. The Plan requires the Reorganized Debtor

 to distribute Distributable Cash in accordance with the classification scheme in the Plan. That

 classification scheme ensures that, except where specifically stated otherwise, each class of claims

 will receive distributions in full satisfaction of such claims before any junior class receives

 distributions. Put another way, the Plan provides that the value realized from the Causes of Action

 goes first to repaying all creditors in full, and only afterwards would any such value flow to the

 Debtor’s membership interest holders. The Plan thereby satisfies the absolute priority rule. See 11

 U.S.C. § 1129(b)(ii).

 G.      Best Interests Objection

         15.    The McAllen Objection asserts that the Plan is not in the best interests of the

 creditors under 11 U.S.C. § 1129(a)(7) because the Plan allegedly provides only $80,000.00 of

 value for distribution to creditors. The Plan, however, provides for the benefit of all Distributable

 Cash, which includes the proceeds from all Causes of Action, including the CG Dispute, to flow

 to creditors until their claims are paid in full, before the Debtor distributes to its equity interest

 holders. As stated in the liquidation analysis in the Disclosure Statement, Section I.F.3, the Lender

 Exit Loan provides $80,000.00 in immediate cash for distribution to creditors that would not be

  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                        PAGE 6 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 7 of
                                        34



 available to creditors in a chapter 7 liquidation. The Plan further provides for the liquidation of the

 Debtor’s Causes of Action for distribution to creditors, which would also be available in a chapter

 7 liquidation, though on equivalent or less advantageous terms, including likely contingent fee

 counsel costs and administrative claims of a chapter 7 trustee to litigate the Causes of Action and

 obtain Distributable Cash. The Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7)(A).

                                      III.        Conclusion

         For the reasons stated herein and in the Disclosure Statement, and because the classes of

 creditors other than the McAllen Parties have voted unanimously in favor of the Plan, the Debtor

 requests that the Court confirm the Plan, and for any other just relief.



         Dated: March 1, 2021                    /s/ Scott D. Lawrence
                                                Jason M. Rudd, Tex. Bar No. 24028786
                                                Scott D. Lawrence, Tex. Bar No. 24087896
                                                WICK PHILLIPS GOULD & MARTIN, LLP
                                                3131 McKinney Avenue, Suite 500
                                                Dallas, Texas 75204
                                                Telephone: (214) 692-6200
                                                Facsimile: (214) 692-6255
                                                jason.rudd@wickphillips.com
                                                scott.lawrence@wickphillips.com

                                                COUNSEL FOR DEBTOR




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing has been served, on
 this March 1, 2021, electronically through the Court’s electronic case filing system on the parties
 listed below:

 Raymond W. Battaglia on behalf of Creditor Carla Morrison
 rbattaglialaw@outlook.com




  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                         PAGE 7 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 8 of
                                        34



 Kevin M. Lippman on behalf of Creditor                 Munsch    Hardt   Kopf   &   Harr,   P.C.
 klippman@munsch.com, pmoore@munsch.com

 United States Trustee - SA12
 USTPRegion07.SN.ECF@usdoj.gov

 Natalie F. Wilson and David S. Gragg on behalf of Creditors El Rucio Land and Cattle Company,
 Inc., McAllen Trust Partnership, Ltd.. San Juanito Land Partnership, Ltd. and James Argyle
 McAllen
 nwilson@langleybanack.com, cjohnston@langleybanack.com;sfoushee@langleybanack.com,
 dgragg@langleybanack.com,

 Bradley S Balderrama on behalf of Creditor Bexar County
 Brad.Balderrama@lgbs.com

 Steven B. Bass on behalf of Creditor United States of America, IRS
 Steven.Bass@usdoj.gov, lori.wilson@usdoj.gov

 James A. Hoffman on behalf of Creditor Broadway National Bank
 jhoffman@langleybanack.com, sfoushee@langleybanack.com

 Diane W. Sanders on behalf of Creditor Hidalgo County
 austin.bankruptcy@publicans.com

 Donald P. Stecker on behalf of Creditors Bexar County and Hidalgo County
 don.stecker@lgbs.com

                                                      /s/ Scott D. Lawrence
                                                      Scott D. Lawrence




  DEBTOR’S CONFIRMATION BRIEF AND RESPONSE TO CONFIRMATION OBJECTION                  PAGE 8 OF 8
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 9 of
                                        34




                            Exhibit A
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 10 of
                                        34




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION
      IN RE:                                                          §
                                                                      §         CASE NO. 20-51302-CAG
      AMBERSON NATURAL RESOURCES, LLC                                 §
                                                                      §         Chapter 11
              DEBTOR.                                                 §

          FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING
                            DEBTOR’S CHAPTER 11 PLAN
                                Relates to ECF No. 58

             Upon the Chapter 11 Plan, as it may be modified, amended or supplemented from time to

  time (ECF No. 58 and attached to this Order as Exhibit A, the “Plan”),1 filed by Amberson Natural

  Resources, LLC (the “Debtor”) debtor and debtor-in-possession of the bankruptcy estate (the

  “Estate”) in the above-captioned chapter 11 bankruptcy case (the “Chapter 11 Case”); and

  considering the Disclosure Statement for Debtor’s Chapter 11 Plan (ECF No. 59, the “Disclosure

  Statement”); and the Plan and the Disclosure Statement having been distributed or made available

  to holders of Claims and Equity Interests and other parties in interest as provided in the Order


  1
      Capitalized terms not otherwise defined herein are used as defined in the Plan.

  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                     PAGE 1 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 11 of
                                        34



  Approving Disclosure Statement and Fixing Time for Filing Acceptances or Rejections of Plan,

  Combined with Notice Thereof (ECF No. 82, the “Solicitation Order”); and upon the hearing to

  consider confirmation of the Plan conducted on March 3, 2021 (the “Confirmation Hearing”);

  and good and sufficient notice of the Plan, the Disclosure Statement, and the Confirmation

  Hearing having been provided to holders of Claims and Equity Interests in accordance with title

  11 of the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure

  (the “Bankruptcy Rules”), the Local Rules (the “Local Rules”) of the United States Bankruptcy

  Court for the Western District of Texas (the “Court” or the “Bankruptcy Court”) and the orders of

  this Bankruptcy Court, as established by the certificates and affidavits of service filed with the

  Court (ECF Nos. 84 and 85, without limitation, the “Notice Affidavits”), and such notice being

  sufficient under the circumstances and no other or further notice being required; and after full

  consideration of (i) the declaration of Jon Christian Amberson in Support of the Plan (ECF No.

  ___, the “Amberson Declaration”) and further testimony adduced at the Confirmation Hearing;

  and (ii) the declaration filed by Scott Lawrence (the “Tabulation Agent”), dated March 1, 2021,

  regarding the methodology applied to the tabulation of the voting results with respect to Plan (ECF

  No. 97, the “Lawrence Declaration”); and upon the informal and formal objections to confirmation

  of the Plan (collectively, the “Objections”), if any; and upon the entire record of this Chapter 11

  Case, the record made at the Confirmation Hearing and the arguments of counsel and all of the

  evidence adduced thereat; and the Court having determined, based upon all of the foregoing, that

  the Plan should be confirmed; and after due deliberation and good cause appearing therefor, the

  Court hereby

         FINDS, DETERMINES, AND CONCLUDES AS FOLLOWS:




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN             PAGE 2 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 12 of
                                        34



           A.    Findings and Conclusions. The findings and conclusions set forth herein and on the

  record at the Confirmation Hearing constitute the Court’s findings of fact and conclusions of law

  pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy

  Rule 9014. To the extent any of the Court’s findings of fact constitute conclusions of law, they are

  adopted as such. To the extent any of the Court’s conclusions of law constitute findings of fact,

  they are adopted as such.

                                  JURISDICTION AND VENUE

           B.    Jurisdiction, Venue, Core Proceeding. This Court has jurisdiction over the Chapter

  11 Case pursuant to 28 U.S.C. §§ 157 and 1334. Confirmation of the Plan is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2)(A), (L) and (O), and this Court has jurisdiction to enter a final

  order with respect thereto. The Debtor is an eligible debtor under section 109 of the Bankruptcy

  Code. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        CHAPTER 11 CASE

           C.    Commencement of the Chapter 11 Case.          On July 20, 2020 (the “Petition

  Date”), the Debtor initiated this Chapter 11 Case by filing a voluntary chapter 11 petition in the

  Court.

           D.    No trustee, official committee of unsecured creditors, or any other official

  committees have been appointed or designated. The Debtor continues to serve as a debtor and

  debtor in possession of the Estate in this Chapter 11 Case. The Debtor proposed the Plan.

           E.    Judicial Notice. The Court takes judicial notice of the docket of the Chapter 11

  Case maintained by the Clerk of the Court and pleadings reflected therein including, without

  limitation, all pleadings and other documents filed, all orders entered, and all evidence and




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN              PAGE 3 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 13 of
                                        34



  arguments made, proffered, or adduced at the hearings held before the Court during the pendency

  of the Chapter 11 Cases.

                                 SOLICITATION AND NOTICE

         F.      Solicitation and Notice. On January 22, 2021, the Court entered the Solicitation

  Order, which, among other things, (i) approved the Disclosure Statement as containing adequate

  information as required by section 1125 of the Bankruptcy Code; (ii) established procedures for

  the solicitation of votes on the Plan; and (iii) scheduled a hearing and established notice and

  objection procedures for confirmation of the Plan. The following materials (collectively, the

  “Solicitation Materials”) were served upon parties in interest in compliance and in accordance

  with the Bankruptcy Rules and the Solicitation Order, as applicable:

         •       the Plan;

         •       the Disclosure Statement;

         •       the Solicitation Order; and

         •       ballots for accepting or rejecting the Plan.

         G.      As described in the Lawrence Declaration and the Notice Affidavits (a) the service

  of the Solicitation Materials was adequate and sufficient under the circumstances of the Chapter

  11 Case and (b) adequate and sufficient notice to holders of Claims and Equity Interests of the

  Confirmation Hearing and other requirements, deadlines, hearings, and matters described in the

  Solicitation Order was timely provided in compliance with the Bankruptcy Rules and the

  Solicitation Order.

         H.      Voting. Votes on the Plan were solicited after disclosure to holders of Claims and

  Equity Interests of “adequate information” as defined in section 1125 of the Bankruptcy Code. As

  evidenced by the Lawrence Declaration, votes to accept or reject the Plan have been solicited and


  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN           PAGE 4 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 14 of
                                        34



  tabulated fairly, in good faith, and in a manner consistent with the Solicitation Order, the

  Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                       COMPLIANCE WITH THE REQUIREMENTS OF
                        SECTION 1129 OF THE BANKRUPTCY CODE

         I.      Burden of Proof. The Debtor has met the burden of proving the elements of sections

  1129 of the Bankruptcy Code by a preponderance of the evidence, which is the applicable

  evidentiary standard.

         J.      Bankruptcy Rule 3016(a). The Plan is dated and identifies the Debtor as the Plan

  proponent, thereby satisfying Bankruptcy Rule 3016(a).

         K.      Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

  complies with the applicable provisions of the Bankruptcy Code, thereby satisfying section

  1129(a)(1) of the Bankruptcy Code.

                 (i)      Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). As required by

  section 1123(a)(1) of the Bankruptcy Code, in addition to Administrative Expense Claims and

  Priority Tax Claims, which need not be classified, Articles III and IV of the Plan designate eight

  (8) Classes of Claims against and Equity Interests in the Debtor. As required by section 1122(a)

  of the Bankruptcy Code, the Claims and Equity Interests placed in each Class are substantially

  similar to other Claims and Equity Interests, as the case may be, in each such Class. Valid business,

  factual, and legal reasons exist for separately classifying the various Classes of Claims and Equity

  Interests created under the Plan, and such Classes do not effect unfair discrimination between

  holders of Claims and Equity Interests. Thus, the Plan satisfies sections 1122 and 1123(a)(1) of

  the Bankruptcy Code.




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN               PAGE 5 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 15 of
                                        34



                 (ii)    Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Articles III and IV

  of the Plan specify that Class 1 is unimpaired under the Plan, thereby satisfying section 1123(a)(2)

  of the Bankruptcy Code.

                 (iii)   Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Articles

  III and IV of the Plan specify that Classes 2, 3, 4, 5, 6, 7, and 8 are impaired and set forth the

  treatment of such impaired Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

                 (iv)    No Discrimination (11 U.S.C. § 1123(a)(4)). Article IV of the Plan provides

  for the same treatment under the Plan for each Claim or Equity Interest in each respective Class

  unless the holder of a particular Claim or Equity Interest has agreed to a less favorable treatment

  in respect of such Claim or Equity Interest, thereby satisfying section 1123(a)(4) of the Bankruptcy

  Code.

                 (v)     Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan provides for

  adequate and proper means for its implementation including, without limitation, (a) sources of

  consideration for distributions, (b) the retention of Equity Interests, (c) the vesting of the Causes

  of Action in the Reorganized Debtor; and (d) the execution, delivery, filing, or recording of all

  contracts, instruments, releases, and other agreements or documents related to the foregoing,

  thereby satisfying section 1123(a)(5) of the Bankruptcy Code.

                 (vi)    Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). Because the Debtor

  is liquidating, the prohibition on the issuance of nonvoting equity securities, as required by section

  1123(a)(6) of the Bankruptcy Code, is not applicable.

                 (vii)   Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). No changes

  to the Debtor’s existing corporate organization, including the manner of selection of any officer,




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 6 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 16 of
                                        34



  director, or trustee, is contemplated under the Plan, thereby satisfying section 1123(a)(7) of the

  Bankruptcy Code.

         L.      Additional Plan Provisions (11 U.S.C. § 1123(b)). The additional provisions of the

  Plan are appropriate and consistent with the applicable provisions of the Bankruptcy Code, thereby

  satisfying section 1123(b) of the Bankruptcy Code.

                 (i)     Impairment/Unimpairment of Any Class of Claims or Interests

  (§ 1123(b)(1)). Pursuant to the Plan, Class 1 is unimpaired and Classes 2, 3, 4, 5, 6, 7, and 8 are

  impaired, as contemplated by section 1123(b)(1) of the Bankruptcy Code.

                 (ii)    Assumption     and    Rejection   of   Executory    Contracts   (11    U.S.C.

  § 1123(b)(2)). Article IX of the Plan provides for the assumption of the Debtor’s remaining

  executory contracts and unexpired leases (if any), effective as of the Effective Date, except for any

  executory contract or unexpired lease that (a) was previously assumed, assumed and assigned or

  rejected pursuant to an Order of the Bankruptcy Court entered on or before the Confirmation Date,

  (b) previously expired or terminated by its own terms or (c) is the subject of a motion to assume,

  assume and assign or reject filed on or prior to the Confirmation Date.

                 (iii)   Settlement of Claims and Causes of Action (11 U.S.C. § 1123(b)(3)).

  Article VI of the Plan provides for settlement of certain Claims and Causes of Action and the

  retention and enforcement of other Claims and Causes of Action by the Reorganized Debtor. As

  set forth below, the proposed Plan settlements are approved as fair and equitable.

                 (iv)    Modification of the Rights of Holders of Claims (11 U.S.C. § 1123(b)(5)).

  Article IV of the Plan modifies or leaves unaffected, as the case may be, the rights of holders of

  each class of Claims and Equity Interests.




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN               PAGE 7 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 17 of
                                        34



                 (v)     Other Appropriate Provisions (11 U.S.C. § 1123(b)(6)). The Plan’s other

  provisions are appropriate and consistent with the applicable provisions of the Bankruptcy Code

  including, without limitation, provisions for (a) distributions to holders of Claims and Equity

  Interests, (b) retention of, and right to enforce, sue on, settle, or compromise (or refuse to do any

  of the foregoing with respect to) certain claims and causes of action against third parties, to the

  extent not waived and released under the Plan, (c) resolution of Disputed Claims and Disputed

  Equity Interests, (d) allowance of certain Claims and Equity Interests, (e) releases by the Estate

  and certain parties of certain other parties, and (f) exculpations of certain parties. For the avoidance

  of doubt and without limitation, all claims and causes of action listed on the Debtor’s schedules of

  assets and liabilities filed on the public docket of this Court prior to entry of this order, constitute

  “Causes of Action” as that term is defined in the Plan.

         M.      Cure of Defaults (11 U.S.C. § 1123(d)). The Plan does not contemplate the cure of

  any defaults. Thus, section 1123(d) of the Bankruptcy Code is not applicable.

         N.      Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)). The Debtor has

  complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

  Rules, and orders of this Court in transmitting the Plan, the Disclosure Statement, the Ballots and

  related documents and notices and in soliciting and tabulating the votes on the Plan.

         O.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has proposed

  the Plan in good faith and not by any means forbidden by law, thereby satisfying section 1129(a)(3)

  of the Bankruptcy Code. The Debtor’s good faith is evident from the facts and record of the

  Chapter 11 Case, the Disclosure Statement, the record made at the Confirmation Hearing and the

  other proceedings in these Chapter 11 Cases. The Plan was proposed with the legitimate and honest

  purpose of maximizing the value of the Estate. The Plan was negotiated at arm’s-length among



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                  PAGE 8 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 18 of
                                        34



  various important stakeholders in the Chapter 11 Case. Further, the Plan’s classification,

  indemnification, exculpation, release, and injunction provisions have been negotiated in good faith

  and at arm’s-length. Such provisions are consistent with sections 105, 1122, 1123(b)(6), 1125,

  1129, and 1142 of the Bankruptcy Code, are each necessary for the success of the Plan, and were

  not included in the Plan for any improper purpose.

         P.      Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

  payment to be made by the Estate, or by a person issuing securities or acquiring property under

  the Plan, for services or for costs and expenses in connection with the Chapter 11 Case, or in

  connection with the Plan and incident to the Chapter 11 Case, is subject to the approval of the

  Bankruptcy Court as reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code.

         Q.      Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The Debtor has complied

  with section 1129(a)(5) of the Bankruptcy Code. The Debtor has disclosed that Jon Christian

  Amberson will continue to serve as the Manager of the Debtor, and his appointment is consistent

  with the interests of holders of Claims and Equity Interests and with public policy.

         R.      No Rate Changes (11 U.S.C. § 1129(a)(6)). Section 1129(a)(6) of the Bankruptcy

  Code is not applicable to the Plan.

         S.      Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). The Plan satisfies section

  1129(a)(7) of the Bankruptcy Code. Each holder of an impaired Claim or Equity Interest that has

  not accepted the Plan will on account of such Claim, as demonstrated by the liquidation analysis

  included in the Disclosure Statement, receive or retain property under the Plan having a value, as

  of the Effective Date, that is at least equal to the amount that such holder would receive or retain

  if the Debtor was liquidated under chapter 7 of the Bankruptcy Code on the Effective Date.




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN              PAGE 9 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 19 of
                                        34



         T.      Acceptance by/Unimpairment of Certain Classes (11 U.S.C. § 1129(a)(8)). Class 1

  is unimpaired by the Plan and holders of Claims in such Class, if any, are thus conclusively

  presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. No Class

  2 Claims voted, as established by the Lawrence Declaration, and no claimants have asserted their

  claims should be classified as Class 2 Claims. Classes 3, 4, 6, 7, and 8 are impaired by the Plan,

  and each such Class has accepted the Plan in accordance with section 1126(d) of the Bankruptcy

  Code, as established by the Lawrence Declaration. Class 5 is impaired by the Plan and voted to

  reject the Plan, as established by the Lawrence Declaration, therefore Class 5 did not vote to accept

  the Plan in accordance with section 1126(d) of the Bankruptcy Code. As a result, Section

  1129(a)(8) of the Bankruptcy Code has been satisfied with respect to all Classes except Class 5.

  The Plan satisfies the “cram down” requirements of section 1129(b) of the Bankruptcy Code,

  because the Plan does not discriminate unfairly between and among the classes described therein

  and the Plan is fair and equitable with respect to Class 5. The Plan provides that Allowed Claims

  in Class 5 will be paid in full prior to any distributions on account of claims or interests junior to

  Class 5.

         U.      Treatment of Administrative Expense Claims and Priority Tax Claims (11 U.S.C.

  § 1129(a)(9)). The treatment of Administrative Expense Claims and Priority Tax Claims pursuant

  to Article II of the Plan satisfies the requirements of sections 1129(a)(9) of the Bankruptcy Code.

         V.      Acceptance By At Least One Impaired Class of Claims (11 U.S.C. § 1129(a)(10)).

  As described above and in the Lawrence Declaration, Classes 3, 4, 6, 7, and 8 were impaired and

  voted to accept the Plan. Section 1129(a)(10) is, therefore, satisfied.

         W.      Feasibility (11 U.S.C. § 1129(a)(11)). The Plan proposes for the Debtor’s

  remaining valuable assets, namely the Causes of Action, to be retained, and funding to litigate



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN               PAGE 10 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 20 of
                                        34



  these Causes of Action to be provided by the Lender. As a result, the requirements of section

  1129(a)(11) of the Bankruptcy Code have been satisfied.

           X.    Payment of Fees (11 U.S.C. § 1129(a)(12)). All fees due and payable pursuant to

  section 1930 of title 28, United States Code, as determined by the Court in the event of a dispute,

  have been or will be paid by the Estate on the Effective Date pursuant to section 2.4 of the Plan,

  thereby satisfying the requirements of section 1129(a)(12) of the Bankruptcy Code.

           Y.    Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtor is not

  responsible for the payment of any “retiree benefits,” as defined in section 1114 of the Bankruptcy

  Code. Section 1129(a)(13) of the Bankruptcy Code is thus inapplicable in these Chapter 11 Cases.

           Z.    No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtor is not

  required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

  Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in these Chapter 11

  Cases.

           AA.   Debtor Not Individual (11 U.S.C. § 1129(a)(15)). The Debtor is not an individual,

  and accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable to the Debtor.

           BB.   No Applicable Nonbankruptcy Law Regarding Transfers (11 U.S.C. §

  1129(a)(16)). The Debtor is not a non-profit corporation or trust. Accordingly, section 1129(a)(16)

  of the Bankruptcy Code is inapplicable in the Chapter 11 Case.

           CC.   Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan subject to

  confirmation. Section 1129(c) of the Bankruptcy Code is satisfied.

           DD.   Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

  Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the Securities

  Act of 1933, thereby satisfying section 1129(d) of the Bankruptcy Code.



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN              PAGE 11 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 21 of
                                        34



         EE.     Not Small Business Cases (11 U.S.C. § 1129(e)). The Chapter 11 Case is not a

  small business case and accordingly, section 1129(e) of the Bankruptcy Code is inapplicable in

  these Chapter 11 Cases.

           COMPLIANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE

         FF.     Good Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before the Court

  in the Chapter 11 Case and the Lawrence Declaration, the Exculpated Parties and each of their

  respective present or former members, managers, officers, directors, employees, equity holders,

  partners, affiliates, funds, advisors, attorneys, agents, successors and assigns, and all other persons

  involved in the solicitation process, have acted in “good faith” within the meaning of section

  1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the

  Bankruptcy Code, the Bankruptcy Rules, and the Local Rules in connection with all of their

  respective activities arising out of, relating to or connected with the administration of the Chapter

  11 Case, the negotiation and pursuit of approval of the Disclosure Statement, the preparation and

  solicitation of acceptances of the Plan, the pursuit of confirmation of the Plan, the funding of the

  Plan, the consummation of the Plan, the administration of the Plan and the property to be

  distributed under the Plan, and are entitled to the protections afforded by section 1125(e) of the

  Bankruptcy Code.

           COMPLIANCE WITH SECTION 1126 OF THE BANKRUPTCY CODE

         GG.     Acceptance of Plan (11 U.S.C. § 1126). As set forth in the Lawrence Declaration,

  Classes 3, 4, 6, 7, and 8 were impaired and voted to accept the Plan, in accordance with the

  requirements of section 1126 of the Bankruptcy Code. Class 5 was impaired and voted to reject

  the Plan, however, the Debtor has satisfied the requirements of section 1129(b) to confirm the Plan

  notwithstanding Class 5’s vote to reject the Plan.



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 12 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 22 of
                                        34



                                    PLAN IMPLEMENTATION

         FF.     The terms of the Plan are incorporated by reference and are, except as addressed

  herein or in any future order of the Court contemplated by this Confirmation Order, proper in all

  respects, and constitute an integral part of this Confirmation Order.

         GG.     The Plan has been negotiated in good faith and at arm’s-length and shall, on and

  after the Effective Date, constitute legal, valid, binding and authorized obligations of the respective

  parties thereto and will be enforceable in accordance with their terms.

         HH.     Pursuant to section 1142(a) of the Bankruptcy Code, except as addressed herein or

  in any future order of the Bankruptcy Court contemplated by this Confirmation Order, the Plan

  will apply and be enforceable notwithstanding any otherwise applicable non-bankruptcy law. The

  Debtor, the Lender, and the Estate, and all of their respective members, managers, officers,

  directors, agents, advisors, attorneys, employees, equity holders, partners, affiliates, funds, agents

  and representatives will be acting in good faith if they proceed to (i) consummate the Plan and the

  agreements, settlements, transactions, transfers and documentation contemplated thereby and (ii)

  take any actions authorized and directed by this Confirmation Order.

         II.     Lender Settlement. The Lender Settlement among the Debtor, the Reorganized

  Debtor, the Estate, and the Lender (collectively, the “Lender Settlement Parties”) is necessary to

  and is an integral and essential element of the Plan and its consummation. The terms and conditions

  of the Lender Settlement are fair and reasonable under the circumstances. The performance by the

  Lender Settlement Parties of the terms thereof is authorized, and the parties are directed to

  consummate the same. The Lender Settlement is the product of arm’s-length negotiations among

  the Lender Settlement Parties and has been proposed in good faith, for legitimate business




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 13 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 23 of
                                        34



  purposes, is supported by reasonably equivalent value and fair consideration and reflects the

  Debtor’s exercise of reasonable business judgment.

         JJ.     The Lender Settlement satisfies the requirements of Bankruptcy Rule 9019,

  including proper consideration of

                 (i)     the Debtor’s probability of success on the merits of all claims released as

  part of the Lender Settlement;

                 (ii)    the complexity, expense, and likely duration of litigation on all claims

  released as part of the Lender Settlement; and

                 (iii)   other facts and circumstances bearing on the wisdom of the Lender

  Settlement.

         KK.     Entry into the Lender Settlement and consummation of the same is in the best

  interests of the Estate, its creditors and its equity holders. The Debtor has provided all interested

  parties with sufficient and adequate notice of and an opportunity to be heard with respect to the

  Lender Settlement.

         LL.     Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, the issuance, transfer, or exchange of notes or equity securities under or in connection with

  the Plan, the creation of any mortgage, deed of trust or other security interest, the making or

  assignment of any lease or sublease, or the making or delivery of any deed or other instrument of

  transfer under, in furtherance of, or in connection with the Plan, including any merger agreements

  or agreements of consolidation, deeds, bills of sale, or assignments executed in connection with

  any of the transactions contemplated under the Plan, shall not be subject to any stamp, real estate

  transfer, mortgage recording, or other similar tax.

                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN              PAGE 14 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 24 of
                                        34



          MM. The Debtor has exercised sound business judgment in determining whether to

  assume or reject executory contracts and unexpired leases pursuant to Article IX of the Plan. Each

  assumption or rejection of an executory contract or unexpired lease as provided in section 9.1 of

  the Plan shall be legal, valid, and binding upon the Debtor and all non-Debtor counterparties to

  such contracts or leases, and satisfies the requirements of section 365 of the Bankruptcy Code

  including, without limitation, section 365(d)(4).

                       EXCULPATIONS, INJUNCTIONS AND RELEASES

          NN.     The Court has jurisdiction under 28 U.S.C. §§ 1334(a) and (b) to approve the

  exculpation, injunctions, stays and releases set forth in sections 11.3, 11.4, 11.6, and 11.7 of the

  Plan. Section 105(a) of the Bankruptcy Code permits issuance of the injunctions and approval of

  the releases and injunctions set forth in sections 11.3, 11.4, 11.6, and 11.7 of the Plan because, as

  has been established on the record in the Chapter 11 Case and the evidence presented at the

  Confirmation Hearing, such provisions (i) were integral to the Lender Settlement and are essential

  to the formulation and implementation of the Plan, as provided in section 1123 of the Bankruptcy

  Code, (ii) confer substantial benefits on the Estate, (iii) are fair, equitable and reasonable, and (iv)

  are in the best interests of the Debtor, the Estate, and parties in interest. Pursuant to section

  1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a), the releases, exculpation, and

  injunctions set forth in the Plan and implemented by this Confirmation Order are fair, equitable,

  reasonable, and in the best interests of the Debtor and the Estate, creditors and equity holders. The

  releases of non-Debtors under the Plan are fair to holders of Claims and Equity Interests and are

  necessary to the proposed Plan. Such releases are given in exchange for and are supported by fair,

  sufficient, and adequate consideration provided by each and all of the parties providing such

  releases. The record of the Confirmation Hearing and the Chapter 11 Case is sufficient to support



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                 PAGE 15 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 25 of
                                        34



  the releases, exculpation, and injunctions provided for in sections 11.3, 11.4, 11.6, and 11.7 of the

  Plan. Accordingly, based upon the record in the Chapter 11 Case, the representations of the parties,

  and/or the evidence proffered, adduced, and/or presented at the Confirmation Hearing, this Court

  finds that the injunctions, exculpation, and releases set forth in Article XI of the Plan are consistent

  with the Bankruptcy Code and applicable law.

                                          OTHER FINDINGS

          OO.     Conditions Precedent to Confirmation. The conditions precedent to confirmation

  set forth in section 10.1 of the Plan have been satisfied.

          PP.     Retention of Jurisdiction. This Court may properly retain, and if appropriate, shall

  exercise jurisdiction over the matters set forth in Article XII of the Plan and section 1142 of the

  Bankruptcy Code.

          QQ.     Objections. All parties have had a full and fair opportunity to file objections to

  confirmation of the Plan and to litigate any such objections.

                 THE PLAN SATISFIES CONFIRMATION REQUIREMENTS

          RR.     Based upon the foregoing, the Plan satisfies the requirements for confirmation set

  forth in section 1129 of the Bankruptcy Code and shall be confirmed.

    ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.      Confirmation. The Plan, as modified by this Confirmation Order, shall be, and

  hereby is, confirmed pursuant to section 1129 of the Bankruptcy Code.

          2.      Solicitation and Notice. Notice of the Confirmation Hearing and the solicitation of

  votes on the Plan complied with the terms of the Solicitation Order, were appropriate and

  satisfactory based upon the circumstances of the Chapter 11 Case and were in compliance with the

  provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                 PAGE 16 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 26 of
                                        34



          3.     Objections. All objections to the Plan not otherwise withdrawn at or prior to the

  Confirmation Hearing are overruled for the reasons articulated by the Court on the record at the

  Confirmation Hearing.

          4.     Binding Effect. Except as otherwise provided in section 1141(d)(3) of the

  Bankruptcy Code and subject to the occurrence of the Effective Date, on and after the Confirmation

  Date, the provisions of the Plan shall bind any holder of a Claim against or Equity Interest in the

  Debtor and such holder’s respective successors and assigns, whether or not such Claim or Equity

  Interest of such holder is impaired under the Plan and whether or not such holder has accepted the

  Plan.

          5.     Plan Classification Controlling. The classification of Claims and Equity Interests

  for purposes of the distributions to be made under the Plan shall be governed solely by the terms

  of the Plan. The classifications set forth on the Ballots submitted in connection with voting on the

  Plan: (a) were solely for purposes of voting to accept or reject the Plan; (b) do not necessarily

  represent, and in no event shall be deemed to modify or otherwise affect, the actual classification

  of such Claims and Equity Interests under the Plan for distribution purposes; and (c) shall not be

  binding on the Estate for any purpose other than voting on the Plan.

          6.     Distribution Under the Plan. All distributions under the Plan shall be made in

  accordance with Article VII of the Plan.

          7.     Vesting of Assets (11 U.S.C. § 1141(b), (c)). As set forth in section 6.7 of the Plan,

  as of the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, the Estate’s

  assets shall vest in the Reorganized Debtor, free and clear of all Claims, Liens, encumbrances,

  charges, and other interests, except as provided in the Plan or this Confirmation Order. The vesting,




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN              PAGE 17 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 27 of
                                        34



  on the Effective Date, of the Estate’s assets in the Reorganized Debtor does not constitute a

  voidable transfer under the Bankruptcy Code or applicable nonbankruptcy law.

          8.     Manager Reappointed. Jon Christian Amberson is hereby approved and appointed

  as the Manager of the Reorganized Debtor.

          9.     Notice of Confirmation Date and Effective Date.

                 a.      Notice of Entry of Confirmation Order and Effective Date. Within five (5)

  Business Days after the Effective Date, the Reorganized Debtor shall file on the docket and mail

  to all parties in interest in the Chapter 11 Case notice of (i) the entry of this Confirmation Order

  and (ii) the last date to file (A) requests for payment of Administrative Expense Claims pursuant

  to section 2.1 of the Plan and Fee Claims pursuant to section 2.2 of the Plan, and (B) Claims arising

  from the rejection of any executory contracts and unexpired leases pursuant to section 9.1 of the

  Plan.

          10.    Administrative Expense Claims.

                 a.      Filing. Except as otherwise provided in the Plan, all holders of

  Administrative Expense Claims arising from the Petition Date through the Effective Date, other

  than Professional Persons holding Fee Claims, shall file with the Court a request for payment of

  such Claims within thirty (30) days after the Effective Date. Any such request shall, at a minimum,

  set forth (i) the name of the holder of the Administrative Expense Claim, (ii) the amount of the

  Administrative Expense Claim, and (iii) the basis for the Administrative Expense Claim. Requests

  shall   be    promptly    served    on    counsel    to   the    Debtor,     Scott   D.     Lawrence

  (scott.lawrence@wickphillips.com). A failure to file any such request in a timely fashion shall

  result in the discharge of such Administrative Expense Claim and its holder shall be forever barred

  from asserting such Administrative Expense Claim against the Estate.



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 18 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 28 of
                                        34



                 b.      Allowance. An Administrative Expense Claim for which a request for

  payment has been timely filed shall become an Allowed Administrative Expense Claim unless an

  objection is filed by the date that is thirty (30) days after such Administrative Expense Claim is

  filed. If an objection is timely filed, the Administrative Expense Claim in question shall become

  an Allowed Administrative Expense Claim only to the extent so Allowed by Final Order of this

  Court.

                 c.      Payment. Except to the extent that a holder of an Allowed Administrative

  Expense Claim requests a different treatment of such Administrative Expense Claim, each holder

  of an Allowed Administrative Expense Claim shall receive, on account of and in full satisfaction

  of such Administrative Expense Claim, Cash in an amount equal to the Allowed amount of such

  Administrative Expense Claim on the later of (i) the Effective Date or (ii) ten (10) days after entry

  of a Court order allowing such Administrative Expense Claim.

           11.   Fee Claims. Every Professional Person holding a Fee Claim that has not previously

  been the subject of a final fee application and accompanying Court order shall file a final

  application for payment of fees and reimbursement of expenses no later than the date that is thirty

  (30) days after the Effective Date. Any such final fee application shall conform to and comply with

  all applicable rules and regulations contained in the Bankruptcy Code, the Bankruptcy Rules and

  the Local Rules. The last date to object to any final fee application shall be the twenty-first (21st)

  day after such fee application has been filed with the Bankruptcy Court. All final fee applications

  shall be set for hearing on the same day, as the Court’s calendar permits, after consultation with

  counsel to the Debtor. Allowed Fee Claims shall be paid in accordance with and pursuant to section

  2.2 of the Plan.




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN               PAGE 19 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 29 of
                                        34



         12.     Assumption or Rejection of Executory Contracts and Unexpired Leases.

                 a.      General. Pursuant to section 9.1 of the Plan, except as otherwise provided

  in the Plan or in any contract, instrument, release, indenture or other agreement or document

  entered into in connection with the Plan, the Debtor is hereby deemed to have assumed each

  executory contract and unexpired lease to which it is a party, unless such contract or lease (i) was

  previously assumed, assumed and assigned, or rejected by the Debtor pursuant to an order of the

  Court, (ii) previously expired or terminated pursuant to its own terms, (iii) is the subject of a motion

  to assume, assume and assign, or reject filed on or before the Confirmation Date. This

  Confirmation Order shall constitute approval, pursuant to sections 365(a) and 1123(b) of the

  Bankruptcy Code, of the assumption or rejection of executory contracts and unexpired leases as

  described above upon the occurrence of the Effective Date. Such assumption or rejection shall be

  legal, valid, and binding upon the Debtor and all non-Debtor counterparties to such contracts or

  leases, and satisfies the requirements of section 365 of the Bankruptcy Code including, without

  limitation, section 365(d)(4).

                 b.      Bar Date for Cure Claims. All Claims for cure amounts arising out of the

  assumption of executory contracts or unexpired leases pursuant to the Plan must be filed with the

  Court and served upon counsel to the Debtor no later than thirty (30) days after the earlier of (i)

  the date of entry of a Court order (including this Confirmation Order) approving such assumption

  or (ii) the Effective Date. Any cure Claims not filed within such time shall be forever barred from

  assertion against the Debtor, the Reorganized Debtor, or the Estate.

         13.     General Authorization. Upon the Effective Date, all action contemplated under the

  Plan shall be deemed authorized and approved in all respects. All matters provided for in the Plan

  involving the structure of the Debtor, and any action required by or in connection with the Plan,



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 20 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 30 of
                                        34



  shall be deemed to have occurred and shall be in effect, without any requirement of further action

  by any person or entity.

         14.     Plan Settlements. The Lender Settlement is hereby approved. The parties to each

  settlement are authorized and directed to take such actions as may be necessary to effectuate the

  same and perform all obligations contemplated thereby.

         15.     Post-Confirmation Reporting and Payment of Statutory Fees. The Debtor will pay

  all fees pursuant to 28 U.S.C. § 1930 that are due on or before the Effective Date. The Reorganized

  Debtor will pay all fees pursuant to 28 U.S.C. § 1930 that are due after the Effective Date. The

  Reorganized Debtor will be responsible for preparing and filing post-confirmation reports in a

  format prescribed by the U.S. Trustee.

         16.     Governmental Approvals Not Required. This Confirmation Order shall constitute

  all approvals and consents required, if any, by the laws, rules, and regulations of any state or any

  other governmental authority with respect to the implementation or consummation of the Plan and

  any documents, instruments, or agreements, and any amendments or modifications thereto.

         17.     Convenience Claims in Case No. 20-51324. The Manager for the Debtor and

  Reorganized Debtor, Jon Christian Amberson, is also a chapter 11 debtor before this Court in case

  number 20-51324 (the “Individual Case”). All holders of Claims in this Chapter 11 Case also hold

  claims in the Individual Case. To the extent any holders of claims in the Individual Case elected

  treatment in the Individual Case as a Convenience Claim (as defined in the plan on file in the

  Individual Case at ECF No. 69), any such election is without prejudice to asserting claims in any

  amount as against Amberson Natural Resources, LLC.

         18.     Filing and Recording. This Confirmation Order (a) is and shall be effective as a

  determination that, on the Effective Date, all Claims and Equity Interests existing prior to such



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN             PAGE 21 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 31 of
                                        34



  date have been unconditionally released, discharged, and terminated, except as otherwise provided

  in the Plan, and (b) is and shall be binding upon and shall govern the acts of all entities including,

  without limitation, all filing agents, filing officers, title agents, title companies, recorders of

  mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

  departments, secretaries of state, federal, state, and local officials, and all other persons and entities

  who may be required, by operation of law, the duties of their office, or contract, to accept, file,

  register, or otherwise record or release any document or instrument. Each and every federal, state,

  and local government agency is hereby directed to accept any and all documents and instruments

  necessary, useful, or appropriate (including Uniform Commercial Code financing statements) to

  effectuate, implement, and consummate the transactions contemplated by the Plan and this

  Confirmation Order without payment of any recording tax, stamp tax, transfer tax, or similar tax

  imposed by state or local law, including, but not limited to, the transfer of any assets of the Estate

  to the Reorganized Debtor.

          19.     Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, the issuance, transfer, or exchange of notes or equity securities under or in connection with

  the Plan, the creation of any mortgage, deed of trust or other security interest, the making or

  assignment of any lease or sublease, or the making or delivery of any deed or other instrument of

  transfer under, in furtherance of, or in connection with the Plan, including any merger agreements

  or agreements of consolidation, deeds, bills of sale, or assignments executed in connection with

  any of the transactions contemplated under the Plan, shall not be subject to any stamp, real estate

  transfer, mortgage recording, or other similar tax. All sale transactions consummated by the Debtor

  and approved by the Court on and after the Petition Date through and including the Effective Date,

  including the transfers effectuated under the Plan, if any, the sale by the Estate of property pursuant



  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                  PAGE 22 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 32 of
                                        34



  to section 363(b) of the Bankruptcy Code, and the assumption, assignment, and sale by the Estate

  of unexpired leases of non-residential real property pursuant to section 365(a) of the Bankruptcy

  Code, shall be deemed to have been made under, in furtherance of, or in connection with the Plan

  and, thus, shall not be subject to any stamp, real estate transfer, mortgage recording, or other

  similar tax.

         20.     Exculpation, Releases and Injunctions. The exculpations, releases and injunctions

  contained in sections 11.3, 11.4, 11.6, and 11.7 of the Plan are hereby approved. The releases

  described in section 11.5 of the Plan are denied without prejudice.

         21.     Conditions to Effective Date. The Plan shall not become effective unless and until

  the conditions set forth in Article X of the Plan have been satisfied or waived pursuant to section

  10.2 and 10.3 of the Plan.

         22.     Retention of Jurisdiction. Upon the Effective Date, the Bankruptcy Court may

  properly retain, and if appropriate, shall exercise jurisdiction over the matters set forth in Article

  XII of the Plan, section 1142 of the Bankruptcy Code, and 28 U.S.C. § 1334.

         23.     Appeal of the Confirmation Order. Except as otherwise provided herein, if any

  provision of this Confirmation Order is hereafter reversed, modified, vacated, or stayed by

  subsequent order of this Court or any other court, such reversal, stay, modification or vacatur shall

  not affect the validity or enforceability of any act, obligation, indebtedness, liability, priority, or

  lien incurred or undertaken by the Debtor or Reorganized Debtor prior to the effective date of such

  reversal, stay, modification, or vacatur. Notwithstanding any reversal, stay, modification, or

  vacatur of this Confirmation Order, any act or obligation incurred or undertaken pursuant to, or in

  reliance on, this Confirmation Order prior to the effective date of such reversal, stay, modification,




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN                PAGE 23 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 33 of
                                        34



  or vacatur shall be governed in all respects by the provisions of this Confirmation Order and the

  Plan or any amendments or modifications thereto, and shall remain binding.

         24.     Conflicts Between Confirmation Order and Plan. The failure to specifically include

  any particular provision of the Plan in this Confirmation Order shall not diminish the effectiveness

  of such provision, it being the intent of the Court that the Plan is confirmed in its entirety and

  incorporated herein by this reference. The provisions of the Plan and this Confirmation Order shall

  be construed in a manner consistent with each other so as to effect the purposes of each; provided,

  however, that in the event of any inconsistency among the Plan, the Disclosure Statement, and any

  exhibit or schedule to the Disclosure Statement, the provisions of the Plan shall govern. In the

  event of any inconsistency between the Plan and this Confirmation Order, the Confirmation Order

  shall govern. The provisions of this Confirmation Order are integrated with each other and are

  nonseverable and mutually dependent unless expressly stated by further order of the Court.

         25.     Authorization to Consummate Plan/No Stay. Notwithstanding Bankruptcy Rule

  3020(e), 6004(g), 6006(d), 7062 or otherwise, but subject to Article X of the Plan, the Debtor is

  authorized to consummate the Plan upon entry of this Confirmation Order, and the Confirmation

  Order shall take effect on the date hereof.

                                                  ###




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN             PAGE 24 OF 25
20-51302-cag Doc#98 Filed 03/01/21 Entered 03/01/21 17:20:47 Main Document Pg 34 of
                                        34



  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence. Tex. Bar No. 24087896
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 100
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com

  COUNSEL FOR DEBTOR




  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING CHAPTER 11 PLAN   PAGE 25 OF 25
